DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 02/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos.: 7,869,563; 8,175,219; 9,066,706; 9,549,709; and 10,905,385 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16, 17, and 19-21 are rejected under pre-AIA  35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent to Niklason, et al. (US 5,506,877).
With respect to Claim 16, Niklason teaches a breast tomosynthesis system (100; Abstract and throughout disclosure) comprising:
an arm assembly (32; Figure 3);
an x-ray source (30) rotatably connected to the arm assembly (Column 5, Lines 24-25; Figure 3);
a support (“mechanism (not shown)”) projecting from the arm assembly (Column 5, Lines 44-47);
a compression paddle (48) engaged with the support, the compression paddle comprising a front end and a projection (at 52; Column 5, Lines 49-50; Figure 3); and
an engagement mechanism (46) connected to the support for movably engaging the compression paddle with the support (Column 5, Lines 44-50), the engagement mechanism comprising:
a pivotal movement mechanism (52) for connecting the compression paddle to the support, so as to enable a pivoting movement of the compression paddle relative to the support (Column 5, Lines 48-62); 
a locking mechanism (at 58) configured to engage the compression paddle projection, wherein locking of the locking mechanism prevents pivoting movement of the compression paddle (Column 7, Lines 41-59); and
a sensor (54, 62, 64) configured to detect a locked condition of the locking mechanism by means of measuring force/angle/position (Column 7, Lines 6-15; Column 8, Lines 4-49).
With respect to Claim 17, Niklason further teaches that the pivotal movement mechanism is configured to allow the front end of the compression paddle to tilt about a connection axis disposed proximate a connection of the compression paddle and the support (Column 3, Lines 6-19; Column 7, Lines 42-59; Column 8, Lines 6-49; Figure 3).
With respect to Claim 19, Niklason further teaches that the sensor is configured to send information regarding the locked condition to a remote workstation (Column 3, Lines 6-45; Column 8, Lines 6-49).
With respect to Claim 20, Niklason further teaches a lateral movement mechanism (listed as “not shown”) for connecting the compression paddle to the support, so as to enable a lateral movement of the compression paddle relative to the support (Column 5, Lines 44-48).
With respect to Claim 21, Niklason further teaches that the pivotal movement mechanism is discrete from the lateral movement mechanism (Column 5, Lines 44-61).
With respect to Claim 23, Niklason further teaches that the compression paddle is flat (Figure 3).
With respect to Claim 24, Niklason further teaches that the locking mechanism can be manually operated (Column 8, Lines 6-20).
With respect to Claim 25, Niklason further teaches that the locking mechanism is controlled via an operator input, either manual input or via microprocessor/sensor/motor system (Column 8, Lines 6-20 and 37-49).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niklason in view of U.S. Patent to Saffer (US 5,029,193).
With respect to Claim 18, Niklason teaches many of the elements of the claimed invention, including the elements of parent Claim 17 above, and a pivotal movement mechanism that biases the compression paddle towards a first position (Column 8, Lines 6-49).
However, Niklason does not specifically recite a biasing element of the pivotal movement mechanism.
Saffer teaches a mammography apparatus wherein a compression paddle (8) is biased along a connection axis, said connection axis being an axis of said compression paddle to a stand (10) via a compression paddle carriage (7), wherein a pivotal movement mechanism (at 7) to effect said biasing comprises a biasing spring (10; Column 1, Line 60-Column 2, Line 20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ an adjustable biasing spring as a biasing element in a tilt mechanism for a compression paddle of a mammography machine, as suggested by Saffer, in the apparatus of Niklason, to improve imaging and patient comfort by providing a slow and smoothly adjustable pivot to a compression paddle and draw breast tissue away from the ribs for imaging under uniform compression, without sudden clamping movements on the breast, as suggested by Saffer (Column 1, Lines 27-48; Column 2, Lines 44-64).

Claims 22 and 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niklason in view of International Patent Application Publication to Defreitas, et al. (WO 03/037046 A2).
With respect to Claims 22 and 26, Niklason teaches a breast tomosynthesis system (100; Abstract and throughout disclosure), comprising:
an arm assembly (32; Figure 3);
an x-ray source (30) rotatably connected to the arm assembly (Column 5, Lines 24-25; Figure 3);
a support (“mechanism (not shown)”) projecting from the arm assembly (Column 5, Lines 44-47);
a compression paddle (48) engaged with the support (Column 5, Lines 49-50);
a pivotal movement mechanism (52) for pivotably engaging the compression paddle with the support (Column 5, Lines 48-62);
a locking mechanism (at 58) for selectively locking the pivotal movement mechanism (Column 7, Lines 41-59); and
a sensor (54, 62, 64) configured to detect a locked condition of the locking mechanism by means of measuring force/angle/position (Column 7, Lines 6-15; Column 8, Lines 4-49).
Niklason suggests that paddles of different sizes may be interchangeably used with the apparatus (Column 9, Lines 1-12) when paddle are installed on a separate frame instead of by unitary construction (Column 5, Lines 48-62), but does not specifically recite that the compression paddle is engaged with the support in a removable manner.
Defreitas teaches a mammography apparatus wherein a compression paddle (2) is attached to a channel (20a) of a support arm (6) via a lockable detent (21), such that paddles of varied sizes and shapes may be installed/removed for patients of varied size and shape (Page 8, Lines 1-14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a removable compression paddle in a mammography machine, as suggested by Defreitas, in the apparatus of Niklason, to improve imaging and patient comfort by removably attaching a paddle for each patient in a work schedule for a mammography machine, such that the paddle is matched to each patient in size and shape, as suggested by Defreitas (Page 8, Lines 1-14).
With respect to Claim 27, Niklason further teaches that the sensor is configured to send a signal associated with the condition of the locking mechanism to a remote workstation (via 54, for AEC control and patient positioning; Column 3, Lines 6-45; Column 8, Lines 6-49).
With respect to Claim 28, Niklason further teaches that the remote workstation is configured to set an imaging protocol based at least in part on the signal sent from the sensor (Column 3, Lines 47-60; Column 6, Line 64-Column 7, Line 21).
With respect to Claim 29, Niklason further teaches that the remote workstation is configured to adjust an imaging mode for a compression height based at least in part on the signal sent from the sensor(s) (Column 3, Lines 6-60; Column 5, Line 66-Column 6, Line 11; Column 8, Lines 21-49).
Allowable Subject Matter
Claims 30-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 With respect to Claim 30, the prior art of record teaches many of the elements of the claimed invention, including the elements of parent Claim 27, but fails to teach or fairly suggest the apparatus wherein the compression paddle further comprises a readable element and wherein the support comprises a reader configured to read the readable element, in the manner as required by Claim 30.
Claims 31-34 would be allowable by virtue of their dependency.
Response to Arguments
Applicant’s arguments, see Applicant Amendment and Terminal Disclaimer, filed 12/03/2021, with respect to double patenting rejections of the claims, have been fully considered and are persuasive.  The double patenting rejections of the claims have been overcome by the Terminal Disclaimer. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as recited above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent documents to: Mahmud (US 4,212,306) teaches most of the elements of Claims 16-18, 20-24, and 26 except for a sensor for detecting paddle operation/position status; Summ (US 4,658,409) teaches motor controls and locks for vertical movement of a removable compression paddle of a mammography apparatus; Moore, et al. (US 5,553,111; previously cited by Applicant on IDS filed 3/24/21) teaches reasons for tilting a compression paddle of a mammography apparatus, but does not teach a locking mechanism or sensor for paddle operation/position status; and Adamkowski, et al. (US 5,706,327; previously cited by Applicant on IDS filed 3/24/21) teaches reasons for tilting a compression paddle of a mammography apparatus via a spring and screw mechanism, but does not teach an explicit locking mechanism or sensor for paddle operation/position status.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        03/07/2022